Case 2:20-cv-10650-NGE-MJH ECF No. 9, PageID.1011 Filed 01/13/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

CHIRAM MILTON ARMSTEAD,

      Petitioner,                    Civil No. 2:20-CV-10650
                                     HONORABLE NANCY G. EDMUNDS
v.                                   UNITED STATES DISTRICT JUDGE

SHERRY BURT,

     Respondent,
_________________________________/
                                   JUDGMENT

      The above entitled matter having come before the Court on a Petition for Writ
of Habeas Corpus, Honorable Nancy G. Edmunds, a United States District Judge,
presiding, and in accordance with the Memorandum Opinion and Order entered on
January 13, 2021.

      (1) The Petition for Writ of Habeas Corpus is DENIED WITH PREJUDICE.

      (2) A Certificate of Appealability is DENIED.

      (3) Petitioner is DENIED leave to appeal in forma pauperis.


                                            DAVID J. WEAVER
                                            CLERK OF THE COURT
APPROVED:
                                                         BY: s/ L. Bartlett____
                                                         DEPUTY CLERK
s/ Nancy G. Edmunds___________________
HON. NANCY G. EDMUNDS
UNITED STATES DISTRICT COURT JUDGE
Dated: January 13, 2021
